366 S.W.3d 82 (2012)
William R. BEAVER, Respondent,
v.
Stacey M. BEAVER n/k/a Stacey M. Carty, Appellant.
No. ED 96847.
Missouri Court of Appeals, Eastern District, Division Three.
May 9, 2012.
Daniel Eugene Leslie, Leslie, Spieler & Fulford, LLC, Union, MO, for Appellant.
Susan Fox Jacobsen, Bauer, Sollule, Garnholtz, Albin, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Stacey M. Beaver n/k/a Stacey M. Carty appeals from the Judgment of Modification with regard to child custody, visitation, and child support. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).